Citation Nr: 1205316	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-17 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for a low back strain.

2.  Entitlement to service connection for a low back strain, to include as due to the service-connected status-post left knee replacement.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1962 to February 1983.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's petition to reopen his previously denied claim.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in March 2010.  A transcript of the hearing has been associated with the claims file.

A private attorney formerly represented the Veteran.  However, this attorney was not accredited with VA's Office of General Counsel (OGC), as provided for in 38 C.F.R. § 14.629(b) (2011), and therefore the attorney was unable to represent the Veteran before the Board.  In a November 2011 letter, the Veteran was notified of this fact and offered the opportunity to select another representative.  In a subsequent November 2011 letter, the Veteran responded that he wished to represent himself and proceed on his own behalf.

The RO certified this appeal to the Board in February 2010.  The Veteran then submitted additional medical and lay evidence.  However, he waived his right to have the RO initially consider this evidence in a May 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  In a July 1983 rating decision, the RO denied the Veteran's claim for service connection for a low back strain.  The RO sent him a letter in July 1983 notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.

2.  In a July 2002 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a low back strain.  The RO sent him a letter in July 2002 notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.

3.  In a January 2005 rating decision, the RO again denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a low back strain.  The RO sent him a letter in February 2005 notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.

4.  Additional evidence pertaining to the claim of entitlement to service connection for a low back strain received since the January 2005 decision is not duplicative or cumulative of evidence previously considered and does relate to an unestablished fact necessary to substantiate the claim.

5.  Chronic in-service symptoms and continuous post-service symptoms relating to his lumbar spine disorder are established.  The weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed lumbar spine disorder is related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The RO's July 1983 decision denying service connection for a low back strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  The RO's July 2002 decision denying the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a low back strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

3.  The RO's January 2005 decision denying the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a low back strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

4.  New and material evidence has been received to reopen the claim for service connection for a low back strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  Resolving all reasonable doubt in his favor, the Veteran's current lumbar degenerative disc disease (previously claimed as a low back strain) was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening and then granting his appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


New and Material Evidence Claim

The RO denied the Veteran's petition to reopen his claim for service connection for a low back strain in the May 2007 rating decision at issue, determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underling claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996).  See also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

The RO initially considered and denied this claim in July 1983.  As cause for denying this claim, the RO pointed out there was no evidence of a current lumbar spine disorder.  The RO sent him a letter later in July 1983 notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.  So that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

In July 2001, the Veteran filed a petition to reopen his previously denied claim.  In a July 2002 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a low back strain.  The RO sent him a letter in July 2002 notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.

In August 2004, the Veteran filed a petition to reopen his previously denied claim.  In a January 2005 rating decision, the RO again denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a low back strain.  The RO sent him a letter in February 2005 notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

The Veteran filed his recent petition to reopen this claim in August 2006.  For petitions to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened.  It must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since that final and binding January 2005 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

The additional evidence received since that January 2005 denial consists of: private medical opinions, private treatment records, VA treatment records, service treatment records (STRs), a VA medical opinion, lay statements, a Board hearing transcript, Social Security Administration (SSA) disability benefits records, and a VA examination.

With the exception of the STRs, all of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  
A February 2011 private treatment record from Dr. H.H. is also material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  Specifically, the private physician, following a physical examination of the Veteran, diagnosed the Veteran with lumbar degenerative disc disease.  Thus, this medical opinion is material because the Veteran's service connection claim was previously denied because the Veteran did not have a current diagnosis.  This bears directly and substantially upon the specific matter under consideration and is significant enough that it must be considered in order to fairly decide the merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  

Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the veteran's active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic during his active military service, or, if not chronic, that was shown during the active military service with continuity of symptomatology demonstrated subsequent to the military service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to the active military service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including the relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

A disability also may be service-connected on a secondary basis if it is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection presupposes a current diagnosis of the disorder claimed, to at least confirm a veteran has it, and without this minimum level of proof, there is no valid claim).  Here, the Veteran has the required diagnosis of a current lumbar spine disorder.  This is evident from a February 2011 private treatment record from Dr. H.H. who diagnosed the Veteran with lumbar degenerative disc disease.  So there is no disputing he currently has this claimed disorder.

Therefore, the determinative issue is whether the Veteran's current lumbar spine disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

According to the Veteran's STRs, his spine was normal at his military entrance examination in November 1962.  In March 1974, he reported back pain.  At his April 1982 military separation examination, his spine was reported as normal.  In October 1982, the Veteran was in a motor vehicle accident.  The Veteran reported back pain immediately after the accident.  The Veteran was treated for his lumbar spine pain and stiffness from October 1982 to December 1982.  The Veteran did not have a subsequent separation examination following his accident.  His military service ended in February 1983.

Post-service, the Veteran first reported low back pain at a VA examination in June 1983.  The X-ray of the lumbar spine was "unremarkable."  The VA examiner diagnosed the Veteran with a low back strain. 

At his March 2010 Board hearing, the Veteran testified that he has been consistently treated by the VA Medical Center (VAMC) from 1983 to the present for his lumbar spine disorder.  VA records dated from 1998 document the Veteran's lumbar spine treatment.  However, the claims file does not contain any VAMC records dated prior to 1998.  In September 2009, the RO made a formal finding that these VAMC records were unavailable, due to the destruction of Hurricane Katrina in 2005.  However, in support of the Veteran's lay assertions, a military treatment record dated in September 1986 documents the Veteran's complaints of low back pain.

Additionally, the claims file contains credible lay evidence supporting both the in-service incurrence of his current lumbar spine disorder, as well as a continuity of symptomatology since his military discharge.  The lay evidence includes the Veteran's hearing testimony.  

The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding that sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that ever since his active military service, he has suffered from low back pain, all associated with his current diagnosis of lumbar degenerative disc disease.  Additionally, the Veteran submitted several lay statements from his friends and family, who confirmed the Veteran's lay assertions of back pain since his military discharge.

The Board finds that the Veteran's statements are credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 506.  Here, the Veteran's contentions of his lumbar spine disorder are consistent with the medical record as a whole.  His statements are internally consistent, as the Veteran has never alleged any etiology for his lumbar spine disorder other than the in-service incurrence of the problem.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Throughout the appeal, the Veteran has credibly testified that his lumbar spine disorder was incurred during his active military service (particularly by the motor vehicle accident), and that these symptoms have continued since his military discharge.
Given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his lumbar spine disorder have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms during his active military service.  

Nevertheless, the Board notes that the Veteran was afforded a VA examination in April 2008.  The VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that he could not assess the relationship between the Veteran's current lumbar spine disorder and his active military service "without resorting to mere speculation."  The examiner's rationale for this opinion was that the claims file did not contain any treatment records dated prior to 1998.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the United States Court of Veterans Appeals (Court) recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, his VA and private treatment records, and the medical literature reviewed in forming the medical opinion.  Thus, the Board finds this examination to be inadequate.  

In December 2009, another VA medical opinion was obtained.  Following a review of the claims file, the VA examiner determined that "[i]t is less likely as likely as not that the current degenerative lumbar spine condition is related to complaints in service after the motor vehicle accident."  The examiner's rationale was that the Veteran's "back pain complaints with a low back strain" started during his active military service and the degenerative disc disease was first noted by an X-ray in 1999.  The examiner stated that degenerative disc disease is a natural process of aging.  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, his VA and private treatment records, the absence of VA treatment records prior to 1998, and the medical literature reviewed in forming the medical opinion.  Thus, the Board also finds this examination to be inadequate.  
In contrast, the claims file contains several positive medical opinions from the Veteran's private physicians.  

In August 2007, Dr. A.D.B., the Veteran's private physician, concluded that "certainly a motor vehicle accident some 25 years ago could have had an effect on his low back that over time led to progressive degenerative changes."

In November 2008, Dr. J.J.M., following a review of the Veteran's medical records and STRs, determined that "[i]t is possible, at least as likely as not, highly probable, or almost certainly" that the "motor vehicle accident in October 1982 is the cause of his low back pain."

In January 2010, Dr. J.J.M., the Veteran's private physician, diagnosed the Veteran with "chronic posttraumatic low back syndrome, secondary to service-connected back injury."

In April 2010, Dr. B.J.E., the Veteran's private physician, following a review of the Veteran's medical records, determined that the Veteran's lower back complaints "are at least as likely as not, highly probably, or almost certainly to be service-connected."  Dr. B.J.E. also concluded that the 1982 motor vehicle accident "most likely was the cause of his low back pain."

The Board notes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).

Therefore, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his lumbar spine disorder have been established.  The positive evidence of record, combined with the Veteran's lay statements, persuades the Board that the Veteran's current lumbar spine disorder is related to his active military service.  Based on this finding, the Board does not need to discuss secondary service connection, since the Veteran's claim is being granted on a direct basis.  Thus, resolving all reasonable doubt in his favor, his claim for service connection for lumbar degenerative disc disease (previously claimed as a low back strain) must be granted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

As new and material evidence has been submitted, the petition to reopen the claim for service connection for a low back strain is granted.

The claim for service connection for lumbar degenerative disc disease (previously claimed as a low back strain) is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


